                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


52 SOLUTIONS, LLC,                            2:19-CV-13172-TGB

                 Plaintiff,

                                        ORDER DENYING MOTION
      vs.                               TO APPEAR PRO HAC VICE

JEFFERSON BEACH YACHT
SALES, INC. et al.,

                 Defendants.


     On January 21, 2020, local counsel for Defendants Absolute S.P.A.

and Absolute of Americas, Inc. (“Absolute entities”) filed a motion for

temporary admission, pro hac vice, for California attorneys Stefano

Abbasciano and Antonio Valla. ECF No. 32.

     Defendants contend that pro hac vice admittance is necessary for

“the purpose of their participation in discovery, depositions, motions,

settlement, pre-trial conferences and, if necessary, the trial of this

matter.”    ECF No. 32, PageID.883.       Defendants assert that the

participation of attorneys Abbasciano and Valla is particularly important
to their client because Abbasciano and Valla are native Italian speakers

and the Absolute entities are Italian businesses. Id.

      The general rule in this district is that pro hac vice admission is not

permitted.   E.D. Mich. L.R. 83.20(c)(1).      The Court may only grant

exceptions under Local Rule 83.20(f) “[o]n application.” Even without

admittance, however, “an actively-licensed attorney who is not under

suspension or disbarment in this or another federal or state court may . .

. cosign papers or participate in pretrial conferences in conjunction with

a member of the bar of this court . . . represent a client in a deposition .

. . [and] counsel a client in an action or proceeding pending in this court.”

E.D. Mich. L.R. 83.20(i)(1)(D)(i)–(iii).

      Under the local rules therefore, attorneys Abbasciano and Valla

already have the ability, short of appearing at trial, to assist their clients

in these proceedings as long as they continue to maintain local counsel.

They need not seek pro hac vice admission to undertake the services

contemplated; consequently there is no need to request the Court’s

permission. In the event of a trial, Abbasciano and Valla make seek

admission to practice before this Court. Accordingly, Defendants have

not shown good cause as to why the Court should make an exception to
the general local rule disfavoring pro hac vice representation at this time.

See, e.g., Belle v. Sunbeam Prod., Inc., No. 09-CV-13902, 2009 WL

3757059, at *1 (E.D. Mich. Nov. 9, 2009).

     For the reasons above, the Absolute Defendants’ Motion for

Temporary Admission Pro Hac Vice of California Attorneys Antonio

Valla and Stefano Abbasciano (ECF No. 32) is DENIED without

prejudice.

     DATED this 10th day of March, 2020.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
